Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150178                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  BCIC PARKS, LLC,                                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 150178
                                                                   COA: 321356
                                                                   Oakland CC: 2013-131496-NM
  JAFFE, RAITT, HEUER & WEISS,
  PROFESSIONAL CORPORATION,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 21, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2015
           t0422
                                                                              Clerk